   Case 2:20-cv-08035-SVW-JPR Document 145 Filed 04/30/21 Page 1 of 2 Page ID #:2935

     AO 436
   (Rev. 04/13)                        ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS
Read Instructions.                                    AUDIO RECORDING ORDER
1. NAME                                                                           2. PHONE NUMBER                          3. EMAIL ADDRESS
  Lauren Grochow                                                                    949-622-2746                             lauren.grochow.com
4. MAILING ADDRESS                                                                5. CITY                                  6. STATE             7. ZIP CODE
  5 Park Plaza, Suite 1400                                                          Irvine                                   CA                   92614
8. CASE NUMBER                           9. CASE NAME                                                  DATES OF PROCEEDINGS
  2:20-cv-08035-SVW-JPR                     Liu v, Faraday & Future, Inc.         10. FROM 4/29/21                11. TO 4/29/21
12. PRESIDING JUDGE                                                                                 LOCATION OF PROCEEDINGS
  Hon. Jean P. Rosenbluth                                                         13. CITY Los Angeles            14. STATE CA

                                                                          15. ORDER FOR
     APPEAL                                   CRIMINAL                            CRIMINAL JUSTICE ACT                          BANKRUPTCY
     NON-APPEAL                               CIVIL                               IN FORMA PAUPERIS                             OTHER (Specify)

             16. AUDIO RECORDING REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which duplicate recordings are requested.)
              PORTION (S)                                  DATE(S)                            PORTION(S)                                 DATE(S)
     VOIR DIRE                                                                       TESTIMONY (Specify Witness)
     OPENING STATEMENT (Plaintiff)
     OPENING STATEMENT (Defendant)
     CLOSING ARGUMENT (Plaintiff)                                                    PRE-TRIAL PROCEEDING (Specify)
     CLOSING ARGUMENT (Defendant)
     OPINION OF COURT
     JURY INSTRUCTIONS                                                               OTHER (Specify)
     SENTENCING                                                                   Motion to Compel                        4/29/21
     BAIL HEARING

                                                                             17. ORDER
                                                                                     NO. OF COPIES REQUESTED                               COSTS
     DUPLICATE TAPE(S) FOR PLAYBACK ON A STANDARD
     CASSETTE RECORDER

     RECORDABLE COMPACT DISC - CD

     ELECTRONIC FILE (via email, digital download, or other Judicial Conference                     1                                                        32.00
     Approved Media)

                                                                                                  ESTIMATE TOTAL                                             32.00

            CERTIFICATION (18. & 19.) By signing below, I certify that I will pay all charges (deposit plus additional) upon completion of the order.
18. SIGNATURE                                                                                                              19. DATE
   /s/ Lauren Grochow                                                                                                         4/30/21

PROCESSED BY                                                                                                               PHONE NUMBER


                                                    DATE                BY
ORDER RECEIVED                                                                               DEPOSIT PAID


DEPOSIT PAID                                                                                TOTAL CHARGES


TAPE / CD DUPLICATED (if applicable)                                                         LESS DEPOSIT


ORDERING PARTY NOTIFIED
                                                                                            TOTAL REFUNDED
TO PICK UP TAPE/CD (if applicable)


PARTY RECEIVED AUDIO RECORDING                                                                TOTAL DUE


                                    DISTRIBUTION:              COURT COPY         ORDER RECEIPT             ORDER COPY
                                                                                                                                       American LegalNet, Inc.
                                                                                                                                       www.FormsWorkFlow.com
    Case 2:20-cv-08035-SVW-JPR Document 145 Filed 04/30/21 Page 2 of 2 Page ID #:2936

  AO 436
(Rev. 04/13)                                            INSTRUCTIONS
                                                           GENERAL

Use. Use this form to order duplicate audio recordings of proceedings. Complete a separate order form for each case number for
which audio recordings are ordered.

Completion. Complete Items 1-19. Do not complete shaded areas which are reserved for the court’s use.

Order Copy. Keep a copy for your records.

Mailing or Delivering to the Court. Mail or deliver two copies to the Office of the Clerk of Court.

Deposit Fee. For orders of 20 or more audio recordings, the court will notify you of the amount of the required deposit fee which
may be mailed or delivered to the court. Upon receipt of the deposit, the court will process the order.

Delivery Time. Delivery time is computed from the date of receipt of the deposit fee (if requested, otherwise computed from the
court’s receipt date).

Completion of Order. The court will notify you when the audio recordings are completed.

Balance Due. If the deposit fee was insufficient to cover all charges, the court will notify you of the balance due which must be
paid prior to receiving the completed order.


                                                           SPECIFIC

Items 1-19.    These items should always be completed.

Item 8.        Only one case number may be listed per order.

Item 15.       Place an “X” in each box that applies.

Item 16.       Check specific portion(s) and list specific date(s) of the proceedings for which a copy is requested.

Item 17.       Place an “X” in each box that applies. Indicate the number of additional copies ordered.

Item 18.       Sign in this space to certify that you will pay all charges upon completion of the order. (This includes the deposit
               plus any additional charges.)

Item 19.       Enter the date of signing.

Shaded Area. Reserved for the court’s use.




                                                                                                            American LegalNet, Inc.
                                                                                                            www.FormsWorkFlow.com
